DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 05/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are pending in the application.
Claims 13-26 are withdrawn from further consideration.
Claims 1-12 are examined on the merits.
Response to Arguments
Applicant’s arguments/remarks filed on 05/13/2022 have been considered.
With respect to rejection(s) under 35 U.S.C. § 102(a)(1) of amended claim 1, Applicant’s amendments have overcome the rejection over Robinson (US PGPUB 20100305526). Therefore, the previous 35 U.S.C. § 102(a)(1) rejection has been withdrawn. Upon further consideration, a new ground of rejection is applied under 35 U.S.C. § 103 over Robinson (US PGPUB 20100305526) in view of Locke (US PGPUB 20140031771) to address/teach the newly added/argued limitation(s).
With respect to the non-statutory double patenting rejection(s), Applicant considers filling a terminal disclaimer to obviate the rejection(s) when the current application is in condition for allowance or the rejection(s) is/are made non-provisional.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20-23 of copending Application No. 16/618641 in view of Robinson (US PGPUB 20100305526). 
	Regarding instant claim 1, claim 20 of copending application discloses all the limitations of instant claim 1 except a moisture barrier configured to cover the exterior-facing surface of the porous foam.
In the same field of endeavor, wound dressings, Robinson discloses a reduced pressure treatment system for treating a tissue site of a patient (Abstract). Robinson further discloses a moisture barrier (116+134: ¶0032) configured to cover the exterior-facing surface of the porous foam (¶0032 and Fig. 1) for the benefit of providing a fluid seal (¶0032). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of the copending application by incorporating a moisture barrier, similar to that disclosed by Robinson, in order to provide a fluid seal, as suggested in ¶0032 of Robinson.
Regarding instant claims 4-6, claims 21-23 of copending application disclose all the limitations of instant claims 4-6.
This is a provisional non-statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-10, and 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Robinson (US PGPUB 20100305526) in view of Locke (US PGPUB 20140031771).
Regarding claim 1, Robinson discloses a system (a reduced pressure treatment system 100: ¶0021 and Fig. 1A) for stimulating tissue growth at a tissue site (¶0003 and 0021), comprising: 
a porous foam (a manifold member 112: ¶0022 and Fig. 1A) comprising an exterior-facing surface (a surface that is opposite to a tissue facing side 122: Fig. 1A), a tissue contact surface (122), and a plurality of struts (a plurality of interconnected struts 124 of a manifold member 112: ¶0025) positioned at the tissue contact surface (the manifold member 112 positioned at the tissue contact surface 122: Fig. 1A), the plurality of struts configured to contact the tissue site (¶0024) and to create tissue deformation at the tissue site (since the taught plurality of struts and the claimed plurality of struts are patentably indistinct in terms of structure, the taught plurality of struts is considered/expected to be capable of creating tissue deformation at the tissue site; See MPEP § 2112.01 (I)); 
a moisture barrier (116+134: ¶0032) configured to cover the exterior-facing surface of the porous foam (¶0032 and Fig. 1); 
Robinson further implicitly discloses wherein the porous foam (112) is configured to provide a contact force at least between the plurality of struts and the tissue site to create the tissue deformation without the application of a reduced pressure (since the taught porous foam and the claimed porous foam are patentably indistinct in terms of structure, the taught porous foam is considered/expected to be capable of providing a contact force at least between the plurality of struts and the tissue site to create the tissue deformation without the application of a reduced pressure; See MPEP § 2112.01 (I)). In addition, the porous foam has a body mass and is capable of creating the tissue deformation without the application of a reduced pressure.
Robinson further implicitly discloses wherein the moisture barrier is configured to trap moisture at the tissue site (¶0032: the moisture barrier of Robinson is made of polyurethane or silicone which is the same material as the moisture barrier in ¶0028 of the instant application; thus, the moisture barrier of Robinson is capable of trapping moisture at the tissue site).
Robinson does not disclose wherein the porous foam being formed of a hydrophobic material configured to prevent fluid absorption within the porous foam.
In the same field of endeavor, wound dressing, Locke discloses a wound dressing 112 comprising a porous foam (a dressing bolster 114 made of porous foam: ¶0032 and 0036). Locke further discloses the porous foam 114 is formed of a hydrophobic material (¶0036) for the benefits of preventing the porous foam from directly absorbing fluid, such as exudate, from the tissue site, but allowing the fluid to pass through (¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the porous foam of Robinson by selecting a hydrophobic material as a material, similar to that disclosed by Locke, in order to prevent the porous foam from directly absorbing fluid, such as exudate, from the tissue site, but allowing the fluid to pass through, as suggested in ¶0036 of Locke and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select the material of the porous foam to be hydrophobic for the purpose of preventing the porous foam from directly absorbing fluid, such as exudate, from the tissue site, but allowing the fluid to pass through. Thus, the porous foam of Robinson in view of Locke is capable of preventing fluid absorption within the porous foam.
Regarding claims 2-3, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
 Robinson further discloses wherein the porous foam is configured to remain at the tissue site for at least 3 days or wherein the porous foam is configured to remain at the tissue site between 3 days to 7 days (since the taught porous foam and the claimed porous foam are patentably indistinct in terms of structure, the taught porous foam is considered/expected to be capable of remaining at the tissue site for at least 3 days or remaining at the tissue site between 3 days to 7 days; See MPEP §§ 2112.01 (I), 2114 (I)-(II) and 2115).
Regarding claim 4, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the plurality of struts are exposed at the tissue contact surface (the struts 124 of the porous foam 112 are exposed at the tissue contact surface: Figs. 1A-B).
Regarding claim 5, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson further comprises a plurality of voids (a plurality of pores 126: ¶0025 and Fig. 1B), and wherein the plurality of voids and the plurality of struts are exposed at the tissue contact surface and configured to engage the tissue site (the voids 126 and the struts 124 of the porous foam 112 are exposed at the tissue contact surface and configured to engage the tissue site 102: Figs. 1A-B).
Regarding claim 7, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the porous foam (112) comprises a thickness (see annotated Fig. 1A below) that is substantially flush with a surface of an epidermis around the tissue site (the thickness of 112 is flush/even with a surface of an epidermis 106 around the tissue site 102: Fig. 1A).

    PNG
    media_image1.png
    486
    765
    media_image1.png
    Greyscale

Regarding claim 8, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the moisture barrier (116+134) comprises a film layer (¶0032) configured to provide a sealed space between the film layer and the tissue site (¶0032), the porous foam (112) configured to be positioned in the sealed space (¶0032 and Fig. 1A).
Regarding claim 9, Robinson in view of Locke discloses all the limitations as discussed above for claim 8.
Robinson further discloses wherein the film layer comprises an adhesive (an attachment device 120: ¶0023, 0033 and Fig. 1A).
Regarding claim 10, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the moisture barrier (116+134) comprises an adhesive film (the moisture barrier comprises a film with an adhesive 120: ¶0023 and 0033).
Regarding claim 12, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the porous foam comprises a porosity between about 20 pores per inch to about 80 pores per inch (the pores 126 have a pore size between 20 ppi and 60 ppi: ¶0025; thus, the taught pore size overlaps with the claimed range). In addition, it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). 
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Robinson in view of Locke, as applied to claim 1 above, and further in view of Kubek (US PGPUB 20180296395).
Regarding claim 6, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson/Locke does not disclose wherein the porous foam comprises a reticulated polyurethane foam.
In the same field of endeavor, wound dressings, Kubek discloses a wound packing material for use in a negative pressure wound therapy (Abstract). Kubek further discloses/suggests using reticulated polyurethane foam as a wound packing material (¶0006) for the benefit of allowing a free flow of fluids away from the wound site when a vacuum is applied (¶0006).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the porous foam of Robinson in view of Locke by selecting a reticulated polyurethane foam as a material, similar to that disclosed by Kubek, in order to allow a free flow of fluids away from the wound site when a vacuum is applied, as suggested in ¶0006 of Kubek and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select the material of the porous foam to be reticulated polyurethane foam for the purpose of allowing a free flow of fluids away from the wound site when a vacuum is applied.
Claim(s) 11 is/are rejected under 35 U.S.C 103 as being unpatentable over Robinson in view of Locke, as applied to claim 1 above, and further in view of Luckemeyer (US PGPUB 20160015872).
Regarding claim 11, Robinson in view of Locke discloses all the limitations as discussed above for claim 1.
Robinson/Locke does not disclose wherein the moisture barrier comprises a coating.
In the same field of endeavor, negative pressure therapy system, Luckemeyer discloses a dressing 102 comprising a cover 108 and a tissue interface 110 (¶0025 and Fig. 1). Luckemeyer further discloses that the cover 108 is coated with an acrylic adhesive for the benefits of improving seal and reducing leaks (¶0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the moisture barrier of Robinson in view of Locke by incorporating a coating, similar to that disclosed by Luckemeyer, in order to improve seal and reduce leaks, as suggested in ¶0050 of Luckemeyer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781     
 /TATYANA ZALUKAEVA/ Supervisory Patent Examiner, Art Unit 3781